Citation Nr: 0336330	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-18 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a right wrist 
condition.

4.  Entitlement to service connection for a back disorder.

5.  Entitlement to service connection for seizures, to 
include as due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for a rash, to include 
as due to an undiagnosed illness.

9.  Entitlement to service connection for an eye condition, 
to include as due to an undiagnosed illness.

10.  Entitlement to service connection for ringing in the 
ears, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1989 to August 
1998, which included service in the Southwest Asia theater of 
operations during the Persian Gulf War.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in September 
2000 and August 2002 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Chicago, Illinois.

REMAND

The Board finds that additional action by the RO is necessary 
before it can adjudicate the issues on appeal.  In 
particular, the Board finds that the RO should attempt to 
obtain service clinical records, should advise the veteran of 
alternative sources to substantiate her claim where service 
medical records are unavailable, schedule the veteran for 
appropriate VA examinations, adjudicate her claim for service 
connection for PTSD under newly revised criteria for personal 
assault, and adjudicate several of her claims under 
applicable VA law and regulation pertaining to undiagnosed 
illnesses. 

I.  Service Medical Records

The Board notes that important procedural aspects of the law 
for veterans claiming compensation benefits have changed 
during the course of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist and 
essentially provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  See 38 C.F.R. § 3.159 (2003).  

The VCAA provides that VA will make efforts to obtain the 
claimant's service medical records in compensation claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  In an April 
2002 letter, the RO notified the veteran that it was having 
some difficulty obtaining her service medical records, and 
requested that she forward any copies she may have in her 
possession.  The veteran responded by forwarding a copy of 
one service medical record she had in her possession; 
however, no other copies have been located.  In May 2002, the 
National Personnel Records Center (NPRC) indicated that the 
veteran's record on file at "CODE 13" does not contain any 
service medical records.  

In cases involving missing service medical records, VA has a 
heightened obligation to assist the claimant in the 
development of the case.  This heightened duty to assist 
includes searching for alternate methods of proving service 
connection.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) 
(holding that, where the veteran's service medical records 
are unavailable through no fault of the veteran, there is a 
heightened obligation for VA to assist the veteran in the 
development of his case and to provide reasons or bases for 
any adverse decision rendered without these records); Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records); Dixon v. Derwinski, 
3 Vet. App. 261 (1992) (holding that, where a veteran's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases such as this in 
which service medical records are missing.  The following 
non-exhaustive list of documents may be substituted for 
service medical records in this case: statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics and private physicians by which or by whom 
a veteran may have been treated, especially soon after 
service discharge, letters written during service, 
photographs taken during service, pharmacy prescription 
records, and insurance examinations.  VA Adjudication 
Procedure Manual, Manual M21-1, Part III, paragraph 4.25(c) 
and 4.29 (October 6, 1993).  To date, the veteran has not 
been informed of these alternate sources which could be 
utilized in substantiating her claims.  

In addition, the veteran has testified that she was 
hospitalized in service for some of the disabilities at 
issue.  She also specifically stated that upon her return 
from Saudi Arabia, she was hospitalized at Fort Jackson.  The 
RO should ensure that an additional search for any available 
clinical records of hospitalization is accomplished.  



II.  Service Connection for PTSD

The Board also notes that the veteran is seeking service 
connection for PTSD based on stressors which allegedly 
occurred while serving in Saudi Arabia.  She claims that she 
witnessed the death of friends, saw children with missing 
limbs and eyes, witnessed nearby explosions, and was sexually 
assaulted by a sergeant.  

To establish entitlement to service connection for PTSD, the 
veteran must submit (1) medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; (2) 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2003).  The Board notes that 
the schedular criteria concerning PTSD due to personal 
assault were amended by 67 Fed. Reg. 10330-1032, effective 
March 7, 2002 (codified at 38 C.F.R. § 3.304 (2002)).  The 
following provisions apply for PTSD based on a personal 
assault:

If a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from 
sources other than the veteran's service records 
may corroborate the veteran's account of the 
stressor incident.  Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.

38 C.F.R. § 3.304 (2003).  Because the veteran has testified 
at her personal hearing in May 2003 that her claim for PTSD 
was based, in part, on he assertion that she was sexually 
harassed in service, the RO should consider her claim in 
light of these regulatory changes.  See also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The veteran has also reported stressors unrelated to the 
alleged sexual harassment.  The record shows that the veteran 
has been diagnosed with PTSD, but there does not appear to be 
evidence of a verified in-service stressor underlying the 
diagnosis.  Under these circumstances, the veteran's lay 
testimony, by itself, is not enough to establish the 
occurrence of the alleged stressor.  The applicable legal 
criteria require a noncombat veteran to produce credible 
corroborating and supporting evidence of any claimed stressor 
used in supporting a diagnosis of PTSD.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see also, 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(f).

Where records available to the rating board do not provide 
objective or supportive evidence of the alleged in-service 
traumatic stressor, it is necessary to develop this evidence.  
Such development includes providing the stressor information 
to the United States Armed Services Center for Research of 
Unit Records (USASCRUR) in an attempt to verify the claimed 
stressor.  Therefore, the veteran should be requested to 
provide a comprehensive statement containing as much detail 
as possible regarding her alleged stressors, which should 
then be sent to the USASCRUR for verification.  

In the event that any claimed stressor can be verified, the 
remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if an alleged stressor is verified, the 
veteran should be afforded a VA psychiatric examination to 
determine whether a relationship exists between the verified 
stressor and the diagnosis of PTSD.  See 38 U.S.C.A. 
§ 5103A(d)(1)(2) (West 2002).

III.  VA Examinations

The claims file reveals that the veteran failed to report to 
various VA examinations scheduled at the Westside VA Medical 
Center in May 2002.  The veteran explained at her May 2003 
hearing that she did not received notice of the examinations 
until after the scheduled date.  The Board points out that 
this confusion may have resulted from the veteran having 
moved during the pendency of her claims.  Therefore, the 
Board finds that the RO should schedule appropriate 
examinations to determine the nature and etiology of her 
claimed disabilities involving depression, a right wrist 
condition, back pain, seizures, headaches, joint pain, a 
rash, an eye condition, and ringing in the ears.  

IV. Disabilities Due to Undiagnosed Illnesses

Finally, the Board notes that the veteran claims that she 
suffers from seizures, headaches, joint pain, a rash, an eye 
condition, and ringing in the ears as a result of undiagnosed 
illnesses stemming from her service in the Persian Gulf.  
Service connection for a chronic disability due to 
undiagnosed illness arising from service in the Southwest 
Asia theater of operations during the Persian Gulf War may be 
compensated under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  
The RO should adjudicate these claims in light of the 
applicable legal criteria pertaining to disabilities 
occurring in Persian Gulf War veterans and should ensure that 
the veteran is provided with information as to the legal 
criteria for substantiating such a claim.  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should request that the 
veteran provide a comprehensive statement 
regarding all places, and dates of in-
service hospitalizations for any of the 
disabilities at issue in this case.  The 
RO should then attempt to obtain the 
clinical records related to each 
specified in-service hospitalization.

The RO should also advise the veteran 
that she can submit alternate evidence 
to support her claim for service 
connection, including statements from 
service medical personnel; statements 
from individuals who served with her 
("buddy" certificates or affidavits); 
employment physical examinations; 
medical evidence from hospitals, 
clinics from which, and private 
physicians from whom, she may have 
received treatment, especially soon 
after discharge; letters written during 
service; and insurance examinations.  
The RO should assist the veteran in 
this respect, and should pursue all 
logical follow-up development 
pertaining to his claim.  

2.  The RO should also request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding her alleged in-service 
stressors.  She should be asked to 
provide specific details, such as the 
dates, locations, detailed descriptions 
of events, and identifying information 
concerning all stressors, as well as any 
other witnesses, including their names, 
ranks, units of assignments, or any other 
identifying details.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful event and that she must 
be as specific as possible.

3.  Thereafter, the RO should review the 
file and prepare a summary of the claimed 
stressors.  This summary and a copy of 
the veteran's service documents should be 
sent to the USASCRUR, 7798 Cissna Road, 
Suite 101, Springfield, Virginia 22150-
3197.  The USASCRUR should be provided 
with a copy of any information obtained 
above, and should be requested to provide 
a copy of the unit history to which the 
veteran was assigned while stationed in 
the Southwest Asia theater of operations 
during the Persian Gulf War.  

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which that agency has determined 
is established by the record.  If any 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

5.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the in-service stressor(s) 
found by the RO to be corroborated by the 
evidence must be provided to the examiner 
for review, the receipt of which should 
be acknowledged in the examination 
report.  The examiner must determine 
whether the veteran has PTSD and, if so, 
whether the in-service stressor(s) found 
to be established by the RO is sufficient 
to produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors; however, the examiner should 
also comment on the likelihood that the 
veteran was sexually assaulted in service 
based on a review of all of the evidence 
of record relevant to this question.  The 
examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied, and 
identify the stressor(s) supporting the 
diagnosis.  Finally, the examiner should 
also state whether it is at least as 
likely as not (50 percent probability or 
greater) that the veteran has a diagnosis 
of depression that is etiologically 
related to her military service. 

6.  The veteran should be afforded 
appropriate VA examinations to determine 
the nature and etiology of her claimed 
disabilities involving a right wrist 
condition, back pain, seizures, 
headaches, joint pain, a rash, an eye 
condition, and ringing in the ears.  The 
examiners should review the claims file 
and perform any studies and tests deemed 
necessary.  Based on a review of the 
claims file and a thorough examination, 
the examiners should answer the following 
questions:
(a) If the veteran's complaints involving 
a right wrist disorder, back pain, 
headaches, seizures, joint pain, a rash, 
an eye condition, and ringing in the ears 
are attributable to a known diagnostic 
entity, the examiners should determine 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any such disability is related to the 
veteran's period of service. 
(b) If no diagnosis is medically possible 
for any of the claimed conditions, the 
examiners should provide an opinion as to 
whether it is at least as likely as not 
that any symptoms are related to the 
veteran's period of service, namely her 
service in the Southwest Asia theater of 
operations. 
(c) If any condition is undiagnosed, the 
examiners should note and detail all 
reported signs and symptoms of a chronic 
disability involving headaches, seizures, 
joint pain, a rash, an eye condition, and 
ringing in the ears.  The examiners 
should provide details about the onset, 
frequency, duration, and severity of all 
complaints. 
(d) The examiners should also determine 
whether there are any objective medical 
indications that the veteran is suffering 
from a chronic disability involving 
headaches, seizures, joint pain, a rash, 
an eye condition, and ringing in the 
ears.  The examiners should provide the 
rationale on which all opinions are 
based.

7.  The veteran must be given adequate 
notice of the requested examinations and 
is advised that failure to cooperate or 
to report for any scheduled examination 
without good cause could result in an 
adverse decision.  If the veteran fails 
to report for the examinations or fails 
to cooperate in any way, this fact should 
be documented in the claims folder and 
her claims should be adjudicated with 
consideration of 38 C.F.R. § 3.655.  A 
copy of all notifications must be 
associated with the claims folder.

8.  The RO should then review the 
examination reports to ensure that they 
are in complete compliance with this 
remand.  If deficient in any manner, the 
RO must implement corrective procedures 
at once.  The RO should also review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

9.  When the development requested has 
been completed, the RO should 
readjudicate the issues on appeal on the 
basis of all the evidence of record, as 
well as all pertinent laws and 
regulations, including but not limited to 
the revised criteria set forth at 
38 C.F.R. §§ 3.304, 3.159, 3.317 and 
38 U.S.C.A. §§ 5103, 5103A.  

10.  If any benefit sought is not 
granted, the veteran and her 
representative should be furnished with a 
supplemental statement of the case, 
wherein 38 C.F.R. § 3.317 pertaining to 
undiagnosed illnesses, as well as all 
pertinent regulatory changes set forth in 
38 C.F.R.       §§ 3.304, must be fully 
set forth.  Thereafter, the veteran and 
her representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is obtain additional evidence and 
to accord the veteran due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument she desires 
to have considered in connection with her current appeal.  No 
action is required of the veteran until she is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



